Citation Nr: 1705974	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  15-06 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 80 percent for bilateral hearing loss prior to October 1, 2015, and in excess of 40 percent since that date, to include whether the reduction of the evaluation of bilateral hearing loss from 80 to 40 percent was proper

2.  Entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another or based on housebound status.



ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served with the Special Philippine Scouts from April 1946 to March 1949.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2015, the Veteran submitted a substantive appeal, VA Form 9, pertaining to the issues of an increased rating for bilateral hearing loss, earlier effective date for the grant of service connection for bilateral hearing loss, and entitlement to TDIU.  In the VA Form 9, the Veteran indicated that he did not want a Board hearing.  The issues were properly appealed and certified to the Board.

In February and March 2016, the Veteran submitted VA Form 9s pertaining to the issues of whether a reduced evaluation for bilateral hearing loss was proper, as well as entitlement to SMC.  The issue was properly appealed, but has not yet been certified to the Board.  In both cases, he indicated that he wanted a hearing before the Board.  

While the Veteran did not expressly request a hearing for all of the issues on appeal, the issues are closely related, as a ruling on one issue can affect many of the other issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Consequently, as the Veteran requested a hearing regarding issues that are inextricably intertwined with the other issues on appeal, all issues on appeal must be remanded in order for the Veteran to be scheduled for his requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for the requested travel board hearing before a Veterans Law Judge at the RO or via videoconference, and notify him of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same, this must be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




